Citation Nr: 1146641	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  00-18 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities. 

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to June 1976, from August 1976 to August 1980, and from February 1985 to September 1999. 

A July 2000 rating action of the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan assigned a 10 percent rating for mechanical low back pain and a noncompensable rating for thoracic spine disability.  In a May 2002 rating decision, the rating assigned for the Veteran's low back disability was reduced from 10 percent to noncompensable, effective from October 18, 2001.  The Veteran testified at a hearing before the undersigned in May 2004.  In September 2004, the Board remanded this case.

By an RO decision dated in February 2006, by combining the disabilities of the thoracic and lumbar spine as one disability, the RO assigned the Veteran a 40 percent rating for myofascial pain syndrome of the thoracic spine with mid and low back strain and degenerative changes, effective February 10, 2006 (date of VA examination).  In June 2007, the Board again remanded this case.

In a January 2011 decision, the Board denied a compensable rating for myofascial pain syndrome of the thoracic spine under Diagnostic Code (DC) from October 1, 1999 to April 20, 2008; granted a 10 percent rating for myofascial pain syndrome of the thoracic spine under DC 5291 from April 21, 2008 forward; denied a rating in excess of 10 percent for mechanical low back pain under DC 5292 from October 1, 1999 to October 17, 2001; granted entitlement to a 40 percent rating for mechanical low back pain under DC 5292 from October 18, 2001 forward; and granted a separate 10 percent rating for demonstrable deformity of a vertebral body of L2 under DC 5285 from October 1, 1999, forward.  In addition, the Board noted that the Veteran had claimed entitlement to a TDIU (the application was received in March 2008.  The Board indicated that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) determined that there is no freestanding claim for TDIU; rather a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  As such, the Board determined that this aspect of the Veteran's claim for compensation benefits needed to be developed and addressed on remand.  

A January 2011 rating decision implemented the Board's decision with regard to the back ratings.

The issue of entitlement to service connection for migraine headaches as secondary to service-connected cervical spine disability, heart disability, and/or medications taken for service-connected hypertension, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

As of October 18, 2001, the Veteran meets the schedular criteria for TDIU and her service-connected disabilities preclude her from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

As of October 18, 2001, the Veteran is individually unemployable by reason of her service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).   Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  In compliance with the Board's January 2011 Remand, the RO sent a letter to the Veteran on January 13, 2011 that informed her of all three elements required by 38 C.F.R. § 3.159(b), as stated above, with regard to establishing entitlement to a TDIU.  After all notice requirements were met, the Veteran's claim was readjudicated in a supplemental statement of the case dated in September 2011, thereby curing any timing defect.  

Regarding the duty to assist, the RO has obtained the Veteran's service, private, and VA treatment records, and provided her with a VA examination in May 2011.  Additionally, the Board is satisfied that the RO has substantially complied with the Board's January 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999);  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was sent a fully compliant notice letter regarding the evidence necessary to substantiate her claim for a TDIU in January 2011 and was afforded a VA examination in May 2011.  Thereafter, in September 2011, the RO readjudicated the claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating her claim.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  

The Veteran is service connected for myofascial pain syndrome of the thoracic spine, rated as 10 percent disabling from October 1, 1999 to October 17, 2001, and as 40 percent disabling from October 18, 2001; mechanical low back pain, rated as 40 percent disabling from February 10, 2006; demonstrable deformity of a vertebral body of L2, rated as 10 percent disabling from October 1, 1999; bilateral cataracts, rated as 30 percent disabling from October 1, 1999; degenerative arthritis of the cervical spine, rated as 10 percent disabling from October 1, 1999, and as 20 percent disabling from October 3, 2000; myofascial pain syndrome of the thoracic back, rated as noncompensable from October 1, 1999 to February 10, 2006, and as 10 percent disabling from April 21, 2008; septal deviation; hypertension; status post stress fracture of the right distal fibula with degenerative changes of the right ankle, rated as 10 percent disabling from October 1, 1999; GERD, rated as 10 percent disabling from October 1, 1999; septal deviation, rated as 10 percent disabling from October 1, 1999; hypertension, rated as 10 percent disabling from October 1, 1999; status post first metacarpal fracture, right wrist/thumb, rated as noncompensable; bunion of the left great toe, rated as noncompensable; bunion of the right great toe, rated as noncompensable; mitral and tricuspid regurgitation, rated as noncompensable; mild varicosities of the lower extremities, rated as noncompensable; and right buttock scars, rated as noncompensable.  The combined rating is 70 percent from October 1, 1999; 80 percent from October 18, 2001; and 90 percent from February 10, 2006.

A June 1999 private medical report of Dean T. Odmark, M.D.,  indicated that the Veteran had neck, shoulder, and back pain.  She had scoliosis of the thoracic spine, per x-rays, as well as an old compression fracture of L2, loss of normal cervical lordosis, and IVD and spondylytic change in the cervical spine.  She was responding well to treatment, but these problems would impact her neurological health.  An August 2000 report of John H. Tallis, D.O. also made reference to the x-rays findings and indicated that the Veteran was responding well to chiropractic treatment, but would continued to have treatment as her condition was chronic.

In January 2000, the Veteran was afforded a VA examination.  At that time, she was working part-time as a registered nurse.  She was able to flex her lumbar spine to 60 degree, extend to 20 degrees, lateral flex to 40 degrees bilaterally, and rotate bilaterally to 35 degrees.  With regard to the cervical spine, flexion was to 60 degrees, extension was to 50 degrees, right lateral flexion to 40 degrees, left lateral flexion to 50 degrees, and rotation bilaterally to 40 degrees.  Neurological examination did not reveal abnormalities.  Thus, the spine exhibited only slight limitations.  

However, by the time the Veteran was examined by VA on October 18, 2001, she reported that she was not working anywhere.  Her spine pain had increased and her range of motion had decreased.  At that time, she was able to flex her lumbar spine to 30 degrees at which point there was pain, extend to 25 degrees, lateral flex to 30 degrees bilaterally, and rotate bilaterally to 25 degrees.  With regard to the cervical spine, flexion was to 30 degrees, extension was to 25 degrees, lateral flexion to 15 degrees bilaterally, and rotation bilaterally to 45 degrees.  There was a significant decrease in motion on lumbar flexion and cervical flexion and extension.  

In a May18, 2004 letter, Dr. Eric J. Marshall indicated that the Veteran had lower back pain which radiated to her right hip and leg.  It was noted that x-rays revealed altered osseous biomechanics with impairment of the dynamic efficiency of the cervical, thoracic, and lumbar spine, specifically at C1, C5, T3, and L4. There was pain on palpation of the vertebral and paravertebral structures, especially in the cervical spine. X-rays revealed moderate degenerative changes throughout the spine and was categorized as Phase II of subluxation degeneration.  It was noted that her symptoms were recurrent and that she needed to be proactive, maintaining spinal flexibility and motion to minimize the progress of her spinal deterioration.

In June 2004, a letter was received from Cheryl Canto, M.D., which noted that the Veteran had an old vertebral L2 fracture.  In November 2005, the Veteran was seen by Michael Sheth, M.D.  She had lumbar pain radiated down the right leg to the toes with tingling of the toes.  She had constant pain ranging from 3-9, on a scale of 0-10 with 0 being no pain and 10 being unbearable pain. On that day, the pain was 6-7.  There were problems with sleep, but not with bowel or bladder dysfunction.  Her sleep was bothered.  She was taking medication which was sometimes beneficial.  Physical examination muscle strength of 5/5 in all muscle groups with full range of motion. However, range of motion testing was only performed on the cervical spine.  Straight leg raising produced pain in the low back and in the right leg. Patrick's test was positive on the right and negative on the left.  The diagnoses were chronic low back and right leg pain; lumbar facet arthropathy.  It was agreed that the Veteran would undergo lumbar epidural and lumbar facet injections.  By September 2006, the Veteran reported pain relief.

In a November 25, 2005 report of Michael Sheth, M.D., it was noted that the Veteran was a nurse and worked occasionally.

On February 9, 2006, the Veteran underwent a magnetic resonance imaging (MRI) of the low back which revealed no evidence of disc herniation; mild to moderate stenosis of L2-3, L3-4, and L4-5 levels due to diffuse disc bulges; and facet joint hypertrophic changes at L4-5, and L3-4. 

On February 10, 2006, the Veteran was afforded a VA examination.  At that time, the Veteran reported that she had last worked full-time as a nurse in 1999.  She tried part-time work for 2 months, but she stopped because of her severe back pain.  She related that this back pain affected her daily life because of the physical limitations.  Currently, she reported having pain in her mid back and low back along with sciatica.  She stated that the pain was constant, but intermittently increased and was sharp.  She indicated that it radiated down the right leg into the right buttock and thigh, occasionally to the right calf.  She related that she also experienced numbness and tingling in the right leg and foot.  The pain was a 7-8 on a scare of 1-10 with 10 being worse.  She indicated that her back condition was flared by bending, lifting, walking, weather, and overuse.  It was improved with rest, medicine, a TENS unit, and heat.  Physical examination revealed that her posture was normal with normal thoracic and lumbar curvature.  Her gait was normal and narrow based.  She was able to rise onto her toes and heels, tandem walk, and rise from a squat without difficulty.  Range of motion of the lumbar spine revealed flexion to 30 degrees, extension to 30 degrees, lateral bending in both directions to 30 degrees, and rotation in both directions to 30 degrees.  Repetitive use revealed no changes.  There was diffuse tenderness to palpation over the lumbar spine, right sacroiliac joint, sciatic notch, and adjacent paraspinal muscles.  There was tenderness over the right sciatic nerve, but there was no tenderness over the depressed scar in the Veteran's right buttock.  Neurological examination revealed normal strength. Sensation was intact to light touch.  The diagnoses were mid-back strain and lumbar strain.  The examiner also examined her cervical spine and ankle.  The ankle examination revealed only mild limitation of motion.  The cervical spine was able to extend/flex zero to 40 degrees.  The Veteran indicated that pain began at 30 degrees.  She was able to lateral bend to 40 degrees with pain at 30 degrees, and rotate to 60 degrees with pain at 30 degrees.  The Veteran also reported that she had constant GERD symptoms at night and heartburn daily.  She also reported having diarrhea twice a week.  

A March 2008 VA outpatient treatment report revealed complained of chronic back pain down the spine, cervical to lumbar.  Nerve conduction studies of the right lower extremity were normal.  The interpretation was minimally abnormal non-diagnostic examination.  The examiner noted that there was no definitive electrodiagnostic evidence of significant acute or chronic right lower extremity lumbosacral radiculopathy or polyneuropathy based on the nerves and muscles sampled.  On physical examination, the Veteran had 5/5 strength in the lower extremities.  Sensation to light touch was intact and reflexes were 2+ at the knees and Achilles. 

In April 2008, the Veteran was evaluated by Donna Benedict, N.P., and Dr. Sheth.  It was noted that she complained of pain in the mid back (thoracic) area, radiating to the left scapula and left lateral rib. S he also reported lumbar pain which radiated to the right hip.  She described the pain as sharp and aching. It was constant pain ranging from a 5-6 to a 9, on a scale of 0-10 with 0 being no pain and 10 being unbearable pain. On this day, her pain was a 7.  She denied any change in bowel or bladder dysfunction. She indicated that her sleep was affected by pain.  The pain seemed to be at its worst when she was lying on her back.  She could not lie on her side since the low back pain would radiate to the right hip.  She could not lie on her left side because she had left shoulder problems.  Prolonged standing or sitting against a hard surface exacerbated her pain. Relieving pain factors included head and medication.  She had undergone a series of epidural steroid injections for pain relief which had lessened the pain.  Medications had also helped.  Physical examination revealed muscle strength of 5/5 in all muscle groups with full range of motion.  Tinel's and Phalen's signs were negative. She was nontender in the lumbar spine and motion was also decreased.  Seated leg raising did not reproduce pain.  Supine leg raising on the right increased low back and right hip pain.  Patrick's test was negative bilaterally.  The diagnoses were chronic thoracic back pain and left scapular pain; chronic low back and right hip pain; lumbar degenerative disc disease with mild to moderate spinal stenosis at L2-3, L3-4, and L4-5; and facet arthropathy.  An MRI was ordered for the thoracic spine. The MRI revealed mild degenerative changes of the thoracic spine.  There was no disc herniation, canal stenosis, cord abnormality, or acute osseous fracture seen. 

Thereafter, it was noted that the Veteran's back was bothering her and she wanted to proceed with therapy. The diagnoses were low back pain, lumbar degenerative disc dysfunction, hip pain, sacroiliac joint dysfunction, lumbar facet arthropathy, degenerative disc disease, mild spinal canal stenosis.

On May 16, 2011, the Veteran was afforded a VA examination.  At that time, she reported having pain throughout her entire spinal column.  Her physical findings with regard to her back, neck, and ankle were consistent with prior examinations.  Cardiovascular and GERD examinations were also performed.  Although the Veteran had cataracts and buttocks scars, she declined examination of these areas and said that they did not affect her ability to work.  It was noted that the Veteran was a nurse, but was not currently employed due to her back pain and headaches (nonservice-connected).  The examiner indicated that the Veteran's service-connected disabilities, other than her spinal disabilities, did not affect her ability to work.  With regard to her spinal disabilities, the examiner indicated that they rendered her unable to stand or walk for prolonged periods; unable to lift more than 20 pounds; and limited her ability to bed or twist.  She was affected in her ability to perform strenuous labor.  The Veteran also reported that her migraine headaches affected her ability to do sedentary work, but the examiner indicated that they were nonservice-connected.  The Veteran did not state if the back disabilities specifically affected sedentary employment on their own.  

The Veteran meets the schedular criteria per 38 C.F.R. § 4.16(a) as of October 18, 2001, when the disability rating was increased to 40 percent for mechanical low back pain.  Prior to that time, she had one 30 percent rated disability (cataracts) and seven disabilities rated as 10 percent disabling.  There was no single disability rated as 40 percent or more (even when combing all orthopedic disabilities).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extra-schedular consideration.

The essential issue is whether the Veteran's service-connected disabilities preclude her from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage"). 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place her in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of her service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Prior to October 18, 2001, the Veteran was still working at least part-time.  Her back functioning was better at that time and she was responding to treatment.  Her other disabilities were mild or non-disabling.  As noted, her eye disability had the highest rating, but she has stated that it does not impact her industrial functioning.  Overall, prior to October 18, 2001, she had a combined 70 percent rating.  A combined 70 percent rating contemplates an impairment in the ability to perform substantially gainful employment due to the Veteran's service-connected disabilities.  However, "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1.  The Board believes that the VA Schedule for Rating Disabilities and the disability evaluation assigned to the Veteran's service-connected disabilities under that Schedule accurately reflect the Veteran's overall impairment to her earning capacity.  Therefore, referral to the Director of the Compensation and Pension Service for extra-schedular consideration for a TDIU rating is not warranted prior to October 18, 2001. 

However, as of October 18, 2001, the Veteran meets the schedular criteria, per 38 C.F.R. § 4.16(a).  The remaining issue is whether her service-connected disabilities preclude her from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The Veteran is unemployed and has been for years.  The record is replete with complaints, findings, and reports of back and neck pain.  In addition, the Veteran has a myriad of other service-connected medical problems and a high rating reflecting the combined industrial impairment of these disabilities.  Certainly, she cannot perform physically demanding work as shown by the medical evidence and her lay statements.  However, in viewing this medical evidence of record, as well as the Veteran's statements, the Board finds that she is also precluded from sedentary employment due to her back limitations and a TDIU is warranted as of October 18, 2001.  The Veteran's individual disabilities considered separately do not preclude employment, however, in considering them cumulatively, particularly the varied spine disabilities, the Board finds that the Veteran is unemployable based on the nature and severity of the service-connected disabilities under consideration, from October 18, 2001.  The Veteran is to be afforded every reasonable doubt.  See 38 U.S.C.A. § 5107.  The Board has resolved all reasonable doubt in this case in the Veteran's favor.  Accordingly, a 

total disability rating based upon individual unemployability due to service-connected disabilities is warranted.


ORDER

TDIU is granted as of October 18, 2001, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


